Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  149577-78 & (101)                                                                                        Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 149577-78
                                                                   COA: 306449; 308963
                                                                   Ingham CC: 10-001265-FC;
                                                                              10-001266-FC
  RANDALL KEVIN HENRY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 8, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  a peremptory order is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2015
         s0520
                                                                              Clerk